Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 28, 1977, convicting him of attempted robbery in the second degree, upon his plea of guilty, and *867imposing sentence. Case remitted to the County Court, Nassau County, to hear and report on defendant’s application to withdraw his guilty plea and appeal held in abeyance in the interim. The County Court shall file its report with all convenient speed. Within a short time after entering his plea of guilty, defendant moved pro se to withdraw the plea. The motion was denied without a hearing. At the time of sentencing, defendant again protested that he was innocent of the crime charged. It is not clear from the record whether defendant was contradicting his earlier admissions of guilt, or stating his opinion that his conduct did not constitute the crime to which he pleaded guilty. Defendant should not have been sentenced without further inquiry. Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.